Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2021 has been entered.
2.	This office action is in response to the Applicant’s communication field on 07/08/2021. In virtue of this communication, claims 26, 31, 33, 34, 38 – 40, 42 have been amended; claims 46 – 49 are newly added. Claims 26 – 28, 31 – 42, and 45 – 49 are pending in this office action.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 26 – 28, 31 – 42, 45 – 49   are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 	
Claims 26 – 28, 31 – 42, and 45 – 49 are allowable based on the Applicant’s remarks filed on 07/08/2021. In addition, R4-1704117 “NCSG configurations” by Intel (April, 2017) in 8.1.2.1.3 is the closet prior art, which teaches NCSG Configurations supported by the UE, wherein during VIL 1 and VIL 2, the UE is not expected to transmit and receive any data; and during ML, the UE is expected to transmit and receive data on the corresponding serving carrier. However, the prior art of record fails to disclose singly or in combination to render obvious that decode an RRCConnectionReconfiguration message or an RRCConnectionResume message indicating that the UE can communicate a need for NCSG operation; encode a message to request a per UE NCSG on a first frequency associated with the serving cell, wherein the message indicates that NCSG operation is needed by the UE, wherein the message comprises an RRCConnectionReconfigurationComplete message or an RRCConnectionResumeComplete message; decode configuration information received in response to the message, the configuration information including a per UE NCSG configuration for the NCSG on the first frequency, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645